DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 8 has been canceled. Claims 1-7 and 9 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Zeng”, US 2016/0203374 A1, on the record) in view of Choi et al. (”Choi”, US 10429504 B2).
 	1) Regarding claim 1, Zeng discloses a method for monitoring an environment of a first element (Fig. 3: host vehicle 102) positioned on a circulation route (Fig. 3), implemented by a system (Fig. 1) comprising at least a first terminal (¶0038 discloses that the vehicle uses communication protocol (e.g., vehicle-to-(vehicle/infrastructure/pedestrian protocol to communicate object detection information, hence the vehicle comprises a transmission system) associated with the first element (¶0038; Figs. 1, 3: vehicle 102), wherein the method comprises:  	detecting a second element (Fig. 3: vehicle 110 or vehicle 120),  	searching for the second element detected in a list of neighboring elements positioned around the first element (¶0061-62 with regard to performing matching to determine if new targets are present with respect to stored object list),  	in response to the list not comprising the detected second element:  		recording a geolocation position of said detected second element (¶0062 with regard to the location and orientation of the new targets being added to an updated object list). 	As per the limitation determining an element, the called a third element, for which presence of the detected second element can have an impact. 	Zeng discloses, in ¶0063, that the system is used for collision avoidance. 	Choi discloses, in Col. 19, line 61 through Col. 20, line 35; claim 13, the concept of  a detecting and determining that two different vehicles (first and third vehicles) other than a second vehicle are in a proximity of the second vehicle and that the third vehicle needs to be provided an emergency notification based on accident occurrence state of the first vehicle with respect to the travelling direction of the third vehicle with respect to the first vehicle.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of  a detecting and determining that two different vehicles other than a second vehicle are in a proximity of the second vehicle and that a third vehicle needs to be provided an emergency notification based on accident occurrence state of a first vehicle with respect to the travelling direction of the third vehicle with respect to the first vehicle, with the motivation to enhance the collision avoidance features of the system.

 	2) Regarding claim 2, Zeng and Choi teach wherein said third element is determined as a function of: the geolocation position, the direction of circulation, the sense of circulation, the trajectory, and/or the speed, of said third element and/or of said detected second element (Choi: Col. 18, lines 45-58; Col. 22, lines 3-32, with regard to the location information and the direction of travel information). 	3) Regarding claim 4, Zeng and Choi teach wherein the detected second element is a mobile element (Choi: Fig. 5), said method further comprising, in response to the list not comprising the detected second element:  		determining at least one hypothesis of trajectory of the detected second element, and/or determining at least one hypothesis of speed of the detected second element (Zeng: ¶0034). 	4) Regarding claim 5, Zeng and Choi teach wherein: the determining at least one trajectory hypothesis comprises determination of a probability associated with said at least one trajectory hypothesis, and/or the determining at least one speed hypothesis comprises determination of a probability associated with said at least one speed hypothesis (Zeng: ¶0013,with regard to recognizing a probability for collision occurrences). 	5) Regarding claim 7, Zeng and Choi with the same motivation to combine as presented in the rejection of claim 1 teach a system for monitoring an environment of a first element positioned on a circulation route (Zeng: Figs. 1 and 3), comprising at least a first terminal (120) (see analysis of the rejection of claim 1; also see Choi: Fig. 1 with regard to the mobile terminal)associated with the first element (Zeng: Fig. 3: vehicle 2; Choi: Fig. 1 second vehicle 200B associated with second mobile terminal 100B), the system comprises:  	a module configured to detect a second element (Zeng: ¶0028-29; ¶0038-39; Fig. 1; Choi: controller 180),  	a module configured to search for the detected second element in a list of neighboring elements positioned around the first element (Zeng: ¶0062, with regard to the system looking up known targets to determine new targets),  	a module configured to record a geolocation position of said detected second element, in response to the list not comprising the detected second element(Zeng: ¶0062, with regard to the system looking up known targets to determine new targets that are stored in a updated object list), and
 	a module configured to determine an element, the called a third element, for which presence of the detected second element can have an impact, in response to the list not comprising the detected second element (Choi: controller 180; in Col. 19, line 61 through Col. 20, line 35; claim 13). 	6) Regarding claim 9, a non-transitory recording medium (Zeng:¶0028 with regard to the memory module; claim 14; Choi: Fig. 2: memory 170) readable by a computer (Zeng: ¶0028 with regard to having at least one processor ) on which is recorded a computer program comprising instructions for execution (Choi: Col. 6, lines 7-20; 35-38) of a method, as claimed (see analysis of the rejection of claim 1).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Choi, and in further view of Cazanas et al. (“Cazanas”, US 9047778 B1, on the record). 	1) Regarding claim 3, as per the limitation sending said geolocation position of said detected second element to a second terminal associated with the selected third element. 	Cazanas discloses, in abstract; Col. line 6-13, line 64 through Col. 2, line 16, the concept of monitoring and providing location information of a plurality of vehicles to avoid collision by transmitting respective location data amongst the monitored vehicles. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of monitoring and providing location information of a plurality of vehicles to avoid collision by transmitting respective location data amongst the monitored vehicles as taught by Cazanas, into the system as taught by Zeng and Choi, with the motivation to enhance the collision avoidance features of the system.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Choi, and in further view of Takabayashi et al. (“Takabayashi”, US 2018/0182245 A1, on the record). 	1) Regarding claim 6, as per the limitation determining at least one hypothesis of geolocation position of the detected second element, as a function of said at least one trajectory hypothesis of the detected second element and/or said at least one speed hypothesis of the detected second element, said third element being determined as a function of said at least one hypothesis of geolocation position of the detected second element. 	Takabayashi discloses, in claims 21-22, the concept of observing the position (e.g., GPS position), see ¶0026) surrounding vehicles to enable generation of a plurality of hypothesis of future positions of the surrounding vehicles to avoid possible collisions. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of observing the position surrounding vehicles to enable generation of a plurality of hypothesis of future positions of the surrounding vehicles to avoid possible collisions as taught by Takabayashi, with the motivation to enhance the collision avoidance features of the system.
Response to Arguments
Applicant’s arguments filed 11/17/2021, with respect to  prior art Yang not being qualified as prior art have been fully considered and are persuasive.  The previous Non-Final has been withdrawn. However, another Non-Final has been formulated, see action above for full details. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 6211777 B1, collision avoidance system. 	US 20100164706 A1; US 20160003946 A1; US 20200047668 A1, vehicle object detection systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684